DETAILED ACTION
This non-final Office action is in response to the claims filed on September 6, 2022.
Status of claims: claim 3 is withdrawn; claims 1 and 2 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I pertaining to FIGS. 2A, 2B, 2C, 2D, 3A, 3B, 3C, and 3D in the reply filed on September 6, 2022 is acknowledged. However, none of the claims are generic or specifically read on Species I. Thus, in order to expedite prosecution, the examiner called the applicant’s representative, Mr. Gavin Milczarek-Desai, to discuss the restriction requirement and election and Mr. Gavin Milczarek-Desai confirmed a mistake was made with regard to the election of Species I and instead elected Species II, reading on claims 1 and 2. Note, since claim 3 is directed towards an unelected Species, claim 3 has been withdrawn.

Drawings
The drawings are objected to because:  lines 5-14 of claim 2 are not illustrated in the figures. Also, where is the recited “door trim” illustrated and numbered in the figures?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1, lines 2 and 4 – “a garage door” should be amended to “the garage door”
Claim 1, line 7 – “the closed position” should be amended to “a closed position”
Claim 1, line 13 – “a door frame” should be amended to “the door frame”
Claim 2, line 2 – “The” should be amended to “the”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 20-21 – “the first distal end of the first barrier plate” lacks antecedent basis
Claim 1, lines 23-25 – “the barrier plate” recited twice lacks antecedent basis
Claim 2, lines 2-4 – these lines are unclear and require revision. Please review the entire claim for clarity since the claim is awkward and unclear.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634